DETAILED ACTION
Response to Arguments
Applicant's arguments filed 23 February 22 have been fully considered but they are not persuasive.

Rejections under 35 USC § 102: Guerin et al.
The remarks have been found persuasive.  Guerin et al. fails to anticipate the claims.  However, Pages 8-9 of the remarks take the position that Guerin teaches the working condition that places the glove in-line with the radiation on the back of the hand or palm, therefore there is no motivation to place the radiation-inhibiting layer  on the fingers and the thumb region as claimed.
This has not been found persuasive.  Specifically, Guerin teaches on page 2 lines 69-73
“Such a glove is therefore very specially intended for use in radiology or in radiation surgery, allowing the practitioner to intervene on the patient subjected to radiation 6, which is substantially vertical, this radiation being stopped by the radiation. greater thickness of the top of the glove, without risk for the user who, on the other hand, retains an unmodified sensitivity to the touch on the palm side of his hand”

The instant US pre-grant publication teaches at paragraph [0013]

“during neurological or radiological medical procedures, the patient is usually in a horizontal position, so that an examiner can easily access the patient. In the radiation zone of the fluoroscopic procedure, it is therefore necessary for the examiner to hold his or her in particular extremities, such as the arms and hands, between the patient and the radiation source in order to be able to perform the medical procedure. The examiner usually holds the necessary equipment in a working position, for example similar to a typical pencil holding position. ”
This is further supported by Khandkar et al. (US pgPub 2014/0021377)([0006] “n diagnostic procedures using x-rays or computed tomography (CT) scans, a radiologist may have to hold a patient such as an infant, or an animal in the case of veterinary work, to restrain the movement of the patient in order to obtain satisfactory image 

That is, Guerin teaches a flexible glove intended for a radiological procedure. While figure 1 shows the glove in the horizontal position, as evidenced by the instant specification it is necessary in such procedures to hold extremities such as arms and hands and also hold necessary equipment similar to a pencil.  Since the glove of Guerin is intended for radiological procedures and the glove is flexible, the glove of Guerin is inherently capable of the claimed working position.
However, the shielding in Guerin would result in the greatest thickness no longer being incident of the radiation.  Therefore Guerin fails to disclose the claimed positioning of the shield when the glove is oriented in the claimed working position.
However, Guerin makes clear that “the most important thickness being provided in the zone receiving the radiation” (page 1, lines 32-34).  Therefore, since it is known that radiological procedures (such as in Guerin) make necessary the claimed working position, it would have been obvious to one of ordinary skill in the art to manufacture the glove of Guerin to have the thickest portion in the inner sides of the thumb and fingers because it would protect those portions of the hand from direct x-ray radiation.  That is, since Guerin teaches the most important thickness being provided in the zone receiving the radiation, it would be obvious to place that thickness at the side regions of the fingers and thumbs when it is known that it will be necessary to hold the patient’s extremities and/or use tools during the procedure so as to protect the hands from hazardous irradiation. 

Rejections under 35 USC 103: 
The remarks reiterate similar deficiencies in the obvious type rejection which are not persuasive as discussed herein above. 

Claim Objections
Claim 13 recites the limitation "the fingers" in line 8.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 10-11, 13, 16, 19-20, 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Guerin et al. (FR 2399717) (copy of publication, translated abstract and machine translation submitted with the office action of 04/30/2021) as evidenced by the instant application or Khandkar et al.( US pgPub 2014/0021377).
Regarding claim 1, Guerin et al. teach a protective glove for shielding penetrating radiation, the protective glove comprising: 
a radiation-inhibiting layer partially surrounding the protective glove (page 2, lines 45-48, glove formed by dipping a shape into a bath with lead oxide, thus radiation inhibiting layer completely surrounding the protective glove) and arranged directly on a material of the protective glove or incorporated into the material of the protective glove (since lead oxide is applied via dipping a shape into a bath and separating the element (page 2, line 54), the lead oxide (radiation inhibiting layer) is incorporated into the material of the protective glove), 
wherein the radiation-inhibiting layer is arranged substantially on an extensor side of the protective glove (page 1, lines 32-34 teaches different thicknesses on the back and palm of the glove with most important thickness being in the zone receiving the radiation, page 2, lines 48-69 teaches the glove has a greater thickness 4 on its top than that covering the user’s palm 5.  Further, the last paragraph of page 1 through line 44 on page 2 teach the lead equivalent of a flexible protective element corresponds to the thicknesses.  Thus since the greatest thickness is provided in the zone receiving the radiation (i.e. back of hand or extensor side of glove), the radiation inhibiting layer is arranged substantially on the top of the glove (extensor side) because as the thickness of the glove thins the layer provides less lead equivalence and thus less radiation inhibition) and, in fingers and a thumb region of the glove (fingers of the glove formed with the glove, thus the same rational applies to the fingers and thumb.  See also discussion in claim 25 for manufacture of thickness on fingers and thumb), the radiation-inhibiting layer is oriented towards incident radiation in a working position of the protective glove (as seen in figure 1, thickest region 4 is oriented towards the radiation 
wherein the working position is a grasping position as holding a pencil with the thumb region positioned upward toward the incident radiation (gasping a patient’s extremity or holding a tool would place a portion of the thumb upward towards the incident radiation, which is similar to holding a pencil see evidenced by instant specification [0013], also see Khandkar et al.([0006])),
wherein the radiation-inhibiting layer decreases in thickness toward a side of the fingers and the thumb region opposite the incident radiation continuously over a transverse direction of extent (as seen in figure 1, top of glove (extensor side 4 including fingers) decreases in thickness towards the flexor side 5 (including fingers) over a transverse direction of extent.  The direction of decreasing thickness is opposite the incident radiation.  Page 2, lines 39-40 teach lead equivalents vary linearly from 0.08 mm to 0.48 mm of lead for a thickness of the glove ranging from 0.4 mm to 2.4 mm.  Thus the thickness varies linearly from the thickest side to the thinnest side (i.e. decreases continuously).  Moreover, page 2, lines 45-54 teach a method that includes cutting the first layer and eliminating it in the areas of the element having lower protection thickness and again dipping the form in a path to cover the remaining parts and repeating the steps as needed, thus the thickness towards the flexor sides of the fingers decreases continuously over a transverse direction of extent.  See also paragraph bridging pages 1-2 teaching the linearly variation of lead equivalents corresponding to thicknesses of the glove material of a preferred embodiment. See also page 3, lines 98-99 for variable protection from one place to another) so that the fingers 
wherein the penetrating radiation is from x-rays (see figure 1, page 1, lines 17-19).
The working position of Guerin includes the claimed working position which may be necessary when performing radiological procedures.  However, in Guerin such a position would not place the thickest portion of the radiation inhibiting layer on a side of the fingers and the thumb region not centered on the extensor side.  Therefore, the glove of figure 1 of Guerin would not be suitable to shield a side of the fingers and the thumb region not centered on the extensor side but in a direction towards the incident radiation.
However, Guerin teaches that “the most important thickness being provided in the zone receiving the radiation” (page 1, lines 32-34).  Therefore, it would have been obvious to one of ordinary skill in the art to manufacture a glove in Guerin that places the thickest portion at a side region of the fingers and thumb not centered on the extensor side but facing in a direction towards the incident radiation because it would effectively shield that portion of the hand from radiation when performing necessary gasping of the patient’s extremities and/or examination tools like a pencil.  That is, Guerin makes a point of stating the most important thickness is that receiving the incident radiation, therefore one of ordinary skill in the art would understand that repositioning of the hand results in less effective radiation shielding of the glove because the thickest portion would no longer be in the zone receiving the radiation.  
Regarding claims 4 and 16, Guerin et al. teach wherein areas of finger pads are excluded from the radiation-inhibiting layer (during the manufacturing process, a cutting occurs in areas having lower protection thickness (page 2, lines 50-51), thus at an intermediate step the finger pads are excluded from the radiation-inhibiting layer).
Regarding claim 7, Guerin et al. teach wherein the radiation-inhibiting layer is arranged on the extensor side and partially on flexor sides of the fingers so that the fingers are surrounded in an approximately semi-circular shape (see discussion in claim 1 above).
Regarding claim 8, Guerin et al. teach wherein the radiation-inhibiting layer consists of a material comprising lead (lead oxide see citations above).
Regarding claims 10 and 19, Guerin et al. teach wherein the radiation-inhibiting layer is incorporated into the material of the protective glove, wherein the radiation-inhibiting layer comprises lead (see citations and discussion above in claim 1).
Regarding claims 11 and 20, Guerin et al. teaches wherein the radiation-inhibiting layer is arranged directly on the material of the protective glove and consists of a material comprising lead (see page 2, lines 45-54 teaches cutting and dipping into a 
Claim 13 is commensurate in scope with claim 1 and thus obvious as discussed above.  Additionally, claim 13 requires the radiation inhibiting layer to comprise lead (Guerin, line 13 on page 1) and the radiation inhibiting layer extents so that the fingers are surrounded in an approximately semi-circular shape (as seen in figure 1, the thickest portion tapers to form an approximately semi-circular shape at the wrist and similarly at the fingers see discussion above in claim 1).  The radiation inhibiting layer is not centered on the extensor sides of the finger and thumb regions of the protective glove (the shielding glove encloses the hand thus not centered on the extensor side)
Regarding claim 24, Guerin et al. teach wherein the radiation-inhibiting layer is not centered on extensor sides of the fingers and the thumb region of the protective glove (the entire glove is made of radiation shielding material of varied thickness, thus the shielding encloses hand and thus not centered on extensor sides).
Regarding claims 26 and 27 Guerin et al. teach wherein each of the fingers include the radiation- inhibiting layer at a different circumferential position (since radiation shielding material covers the whole glove at different circumferential positions the fingers include the radiation-inhibiting layer).
Regarding claim 28, Guerin et al. teaches wherein in finger and thumb regions of the glove, the radiation-inhibiting layer is thickest on an inner portion of the thumb region that is adjacent thumb joints and faces the forefinger, and an inner portion of the finger region that is adjacent finger joints and faces the thumb region (when desired to orient the inner portion of the thumb and fingers to the incident radiation (i.e. when .

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guerin et al. and further in view of Whittaker et al. (USPN 3,883,749) (submitted with IDS).
Regarding claims 3 and 15, Guerin et al. fails to disclose wherein the radiation-inhibiting layer in the region of the fingers decreases in thickness continuously over a longitudinal direction of extent from finger roots to fingertips.
However, Whittaker et al. teaches wherein the radiation-inhibiting layer in the region of the fingers decreases in thickness continuously over a longitudinal direction of extent from finger roots to fingertips (as seen in figure 8, col. 2, lines 10-14 and col. 6, lines 13-15 and col. 6, lines 30-37.  Since the form is drained with the fingers upwardly directed, thicker films exist at the root of the finger than at the tip).
Whittaker et al. modifies Guerin et al. by suggesting including an inversion of the form during the period after the removal from the dipping period (i.e. before the cutting step) of Guerin such that the portions closer to the finger tips are thinner than the palm or writs area of the glove.
Since both inventions are directed towards increased sensitivity and flexibility, it would have been obvious to one of ordinary skill in the art to decrease the thickness over the longitudinal direction of extent from finger roots to tips because it would ensure sensitivity through the fingertip portions is preserved (col. 2, lines 10-14).


Claims 5-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guerin et al. and further in view of by JP 5461200 (submitted with IDS) (herein JP).
Regarding claims 5-6 and 17, Gurerin suggests cutting areas of less protection, however fails to disclose JP wherein areas of fingertips and finger pads are excluded from the radiation-inhibiting layer.
However, JP teaches wherein areas of fingertips and finger pads are excluded from the radiation-inhibiting layer (figure 3).
JP modifies Gurerin by suggesting exposing the finger tips and pads.
Since Guerin teaches a handling glove comprising different thicknesses respectively on the back of the palm of the glove and the palm of the glove, the most important thickness being provided in the zone receiving the radiation (page 1, lines 32-34) and cutting portions of the glove during manufacturing in areas requiring less radiation protection, it would have been obvious to one of ordinary skill in the art to exclude the fingertips from the radiation-inhibiting layer as done in JP because it would allow the operator to palpate and grasp the patient more effectively for accurate diagnosis and/or manipulation by leaving the fingertips exposed.

Relevant art of interest to the application:
CN105529054 A (copy of publication and machine translation submitted herewith) teaches a radiation proof glove having different thicknesses for the finger palm and sleeve made of lead rubber-plastic material (see abstract).
USPN 5001354 teaches “A glove according to claim 1 wherein the thickness of the glove distal to the first knuckle of the finger sections and the thumb section is thinner than the thickness of the remainder of the glove.” (col. 6, lines 7-10).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881